Mr. Justice Wolf
delivered the opinion of the Court.
Eloy Dones at one time, even contemporaneously with the facts of this case, was a milker of cows '(ordeñador) of the defendant. The evidence of the plaintiff tended to prove that said Eloy Dones entered into negotiations for the possible purchase of a cow and its calf belonging to the plaintiff. Also and this is the principal if not the sole contention of fact of the appellant to justify an action or an appeal, that the cow and its calf were found in the cow barns of the defendant. The plaintiff brought suit' in damages for a conversion of the cow against the defendant. The court decided in favor of the defendant on various grounds.
The appellant insists that after proof of ownership, finding his cow in the sheds of the defendant made out a prima facie case and he cites from Manresa, Von Ihering and section 440 of the Civil Code to sustain his position.
The defendant denied that he personally had possession of the cow and the court believed Mm. Likewise, the court found the contrary evidence unsatisfactory. Non constat that Eloy Dones took the cow into the barn of the defendant without the consent of the latter. There was nothing in the *64record, beyond the unsatisfactory evidence of the plaintiff to show that the defendant ever appropriated the cow of the plaintiff as set forth in the complaint. We can not at all agree with the appellant that the cow conld not have been found in the barn of the defendant without the latter’s knowledge or consent, nor even that such knowledge or consent amounted to an appropriation. There was nothing in the record to show any such agency on the part of Eloy Dones that would authorize him to take the cow to the barn of the defendant. No nexus, relation or duty flowing from the defendant to the plaintiff arose from the pleadings or the proof. Furthermore the possession of Eloy Dones, the evidence tends to show, was legally acquired. To prove a conversion by a defendant much more is required.
For these and other reasons to be found in the opinion of the court below and the briefs of the appellee, the judgment should be affirmed.